DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 08/08/2020 Amendment.
Claims 1-9, 18-21, 24-28, 34-38 are pending.  Claims 10-17, 22-23, 29-33 have been cancelled.  Claims 34-38 are newly added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-19, 24, 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,727,462 to Nguyen et al. (hereafter Nguyen).
Regarding independent claim 18, Nguyen teaches a method for operating a volatile memory device, the method comprising: 
initiating an inherent timer for the volatile memory device (for specified amount of time, see step 402 in FIG 4 and 7:9-16), wherein the initiating of the timer for the volatile memory device occurs responsive to a disabling of the refresh operation for the volatile memory device (because the backup operation is to replace refresh operation, setting specified amount of time from the last backup also means initiating the timer responsive to disabling of the refresh operation of DRAM 108, see 4:66-5:10) or occurs responsive to a loading of the data within the volatile memory device (because specified amount of time is set from the last backup, see 7:9-15, wherein the backup operation is seen comprising loading of data within the volatile memory device); 25
operating the volatile memory device without refresh operations until expiration of the inherent timer (the DRAM is operating until an inherent timer triggers a runtime backup); and 
replacing memory contents located within the volatile memory device after the expiration of the inherent timer (FIG. 4: cause a backup operation when the specified amount of time has passed).  
Regarding dependent claim 19, Nguyen implicitly teaches the inherent timer is separate from a refresh counter associated with at least one of the volatile memory device or a controller of the volatile memory device; and the operating the volatile memory device without the refresh operations comprises operating the volatile memory device without use of the refresh counter (FIGS. 1 and 4: DRAM 102 does not utilize refresh logic such as refresh counter because the backup operation is performed during the refresh window of the DRAM, see 4:66-5:10).  
Regarding dependent claim 24, Nguyen teach wherein the replacing of the memory contents located within the volatile memory device after the expiration of the inherent timer further comprises reading data from another memory device and writing the read data to the volatile 20memory device (see 2:31-53).  
Regarding independent claim 34, Nguyen teaches an apparatus comprising a volatile memory device configured to: 
initiate a timer for the volatile memory device  (for specified amount of time, see step 402 in FIG 4 and 7:9-16), wherein the initiation of the timer for the volatile memory device occurs responsive to a disabling of the refresh operations for the volatile memory device (because the backup operation is to replace refresh operation, setting specified amount of time from the last backup also means initiating the timer responsive to disabling of the refresh operation of DRAM 108, see 4:66-5:10) or responsive to a loading of data within the volatile memory device (because specified amount of time is set from the last backup, see 7:9-15, wherein the backup operation is seen comprising loading of data within the volatile memory device); 
operate the volatile memory device without refresh operations until expiration of the timer (the DRAM is operating until an inherent timer triggers a runtime backup); and 
replace memory contents located within the volatile memory device after the expiration of the timer (FIG. 4: cause a backup operation when the specified amount of time has passed).
Regarding dependent claim 35, Nguyen teaches wherein: the timer is separate from a refresh counter associated with at least one of the volatile memory device or a controller of the volatile memory device; and the operation of the volatile memory device without the refresh operations comprises the volatile memory device configured to operate without use of the refresh counter (FIGS. 1 and 4: DRAM 102 does not utilize refresh logic such as refresh counter because the backup operation is performed during the refresh window of the DRAM, see 4:66-5:10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 20-21, 25-28, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,727,462 to Nguyen et al. (hereafter Nguyen) in view of US 10,482,943 to Chun et al. (hereafter Chun).
Regarding independent claim 1, Nguyen teaches a method for operating a volatile memory device (FIG. 1: DRAM 108, see 1:41-57), the method comprising: 


operating the volatile memory device, responsive to request from a central processing unit (processor, see 4:11-16) without utilization of refresh logic for at least a period of time based at least on the characterizing and the prescribed minimum level of performance (FIGS. 1 and 4: send runtime command in step 406 to memory module 102 for backup operation in step 410. The runtime command is sent during an idle time window referred to as asynchronous DRAM refresh window, see 4:66-5:10. There appears the backup operation is performed in place of refresh operation the because the backup operation is performed during the refresh window of the DRAM).
Nguyen does not teach the strike through limitations.
Chun teaches characterizing the volatile memory device in terms of statistical performance; identifying a prescribed minimum level of performance for the volatile memory device during operation (FIG. 4: determine refresh rate of a DRAM).
Since Nguyen and Chun are both from the same field of endeavor, the purpose disclosed by Chun would have been recognized in the pertinent art of Nguyen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine the refresh rate/interval of the DRAM device of Nguyen as suggested in Chun in order to set the optimal runtime interval. 
Regarding dependent claim 2, Nguyen teaches wherein: the operating the volatile memory device comprises operating the volatile memory device 15while in a host device within which the volatile memory device has been permanently installed (FIG. 1: DRAM 108 is permanently installed in memory module 102).
Chun teaches the characterizing the volatile memory device in terms of the statistical performance comprises characterizing BER (bit error rate) as a function of refresh rate (see 10:61-63 and 14:15-21).  
Regarding dependent claim 3, Nguyen teach wherein: 20the operating the volatile memory device without the utilization of the refresh logic for at least the period of time comprises operating the volatile memory device without utilization of refresh logic indefinitely (FIGS. 1 and 4: DRAM 102 does not utilize refresh logic because the backup operation is performed during the refresh window of the DRAM, see 4:66-5:10).
Chun teaches the identifying of the prescribed minimum level of performance for the volatile memory device during the operation comprises identifying a prescribed minimum level of 25performance for the volatile memory device which enables such indefinite operation without utilization of said refresh logic based at least on one or more processes occurring during operation of the volatile memory device (i.e. optimal refresh rate/interval).  
Regarding dependent claim 4, Nguyen teaches wherein the one or more processes occurring during the operation of the volatile memory device comprises at least one of-3-Application No.17/013,402 Filed:September 4, 2020memory read or memory write operations initiated by at least one of a memory controller or operating system of a computerized device within which the volatile memory device is utilized (FIG. 1: memory controller 104 controls read/write operation of external data from/to volatile 108; internal controller 112 controls backup operation from volatile 108 to non-volatile 110).  
Regarding dependent claim 5, Nguyen does not explicitly teach the recited limitations.  However, Nguyen suggests that the memory module 102 be used for applications and application data (see 7:1-6). It is seen that crypto-currency mining application is also an application.  
10Regarding dependent claim 6, Chun teaches wherein the one or more processes occurring during the operation of the volatile memory device comprises at least one physical process occurring within the volatile memory device, the at least one physical process being substantially randomized (such as bit-flip, which is the reason for having ECC cache 142 in FIG. 1).  
Regarding depend claims 7-9, Nguyen wherein the characterizing the volatile memory 15device in terms of statistical performance comprises generating a characterization applicable to a plurality of devices sharing a common feature, the volatile memory device being one of the plurality of devices; wherein the common feature comprises a common volatile memory device type; wherein the common feature comprises a common volatile memory device manufacturing process or lot (common feature of DRAM memories is eventually losing theirs data content when power is removed, see 1:47-50).  
  	Regarding dependent claim 520, Nguyen does not teach the recited limitations.
Chun teaches a refresh rate of a DRAM device is determined based on error tolerance (FIG. 4: determine refresh rate of a DRAM based on bit error rate (BER), also see 10:61-63 and 14:15-21).
Since Nguyen and Chun are both from the same field of endeavor, the purpose disclosed by Chun would have been recognized in the pertinent art of Nguyen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine the refresh rate of the DRAM device of Nguyen as suggested in Chun in order to set an optimal timing for backing up the DRAM. 
Regarding dependent claim 21, see rejection applied to claim 20 above. 
Regarding independent claim 25, Nguyen teaches a memory apparatus comprising: 
a memory device having a plurality of memory arrays (DIMM, see 3:62-63); and 
computerized logic (FIG. 1: control logic 106) configured to cause the memory apparatus to: 

initiate an inherent timer for the memory device (for specified amount of time, see step 402 in FIG 4 and 7:9-16); and 
cause operation, responsive to request from a central processing unit (processor, see 4:11-16), of at least one of the plurality of memory arrays without utilization of refresh operation for at least the duration value (FIGS. 1 and 4: send runtime command in step 406 to memory module 102 for backup operation in step 410. The runtime command is sent during an idle time window referred to as asynchronous DRAM refresh window, see 4:66-5:10. There appears the backup operation is performed in place of refresh operation the because the backup operation is performed during the refresh window of the DRAM).  
Nguyen does not teach the strike through limitations.
Chun further teaches a process of determining a refresh rate/interval of the nonvolatile memory device (see FIG. 4).
Since Nguyen and Chun are both from the same field of endeavor, the purpose disclosed by Chun would have been recognized in the pertinent art of Nguyen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine the refresh rate/interval of the DRAM device of Nguyen as suggested in Chun in order to set the optimal runtime interval. 
Regarding dependent claim 26, Nguyen teaches wherein the computerized logic is 30further configured to cause the memory apparatus to:-5-Application No.17/013,402 Filed:September 4, 2020based on expiry of the duration value, cause at least one of refresh or replacement of one or more memory contents of the at least one of the plurality of memory arrays (FIG. 4: issue a runtime backup command in step 406 when specified amount of time has passed in step 404).  
Regarding dependent claim 27, Nguyen implicitly teaches wherein the initiation of the inherent timer is based at least on data indicative of a disablement of the refresh operation (FIGS. 1 and 4: because the backup operation is performed during the refresh window of the DRAM, see 4:66-5:10).  
5	Regarding dependent claim 28, Chun teaches wherein the duration value is based at least on a pre-characterization of the memory device for at least one bit-error rate, the at least one bit-error rate based on at least one of (i) a size of the memory device, (ii) a frequency or rate of read operations of the memory device to be performed, or (iii) a temperature of the memory device (FIG. 4: determine refresh rate of a DRAM based on bit error rate (BER), also see 10:61-63 and 14:15-2).  
Regarding dependent claim 36, Nguyen teaches Nguyen does not teach the recited limitations.
Chun teaches a refresh rate of a DRAM device is determined based on error tolerance (FIG. 4: determine refresh rate of a DRAM based on bit error rate (BER), also see 10:61-63 and 14:15-21).
Since Nguyen and Chun are both from the same field of endeavor, the purpose disclosed by Chun would have been recognized in the pertinent art of Nguyen.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to determine the refresh rate of the DRAM device of Nguyen as suggested in Chun in order to set an optimal timing for backing up the DRAM. 
Regarding dependent claim 37, see rejection applied to claim 36 above. 
Regarding dependent claim 38, Nguyen teaches wherein the replacement of the memory contents further comprises the volatile memory device further configured to read data from another memory device and write the data to the volatile memory device (see 2:31-53).

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. 

Claims 1 and 25
Applicant argues that none of the cited references teach or suggest at least a computer system configured to operate a volatile memory device, responsive to requests from a central processing unit, without utilization of refresh logic for at least a period of time based at least on the characterizing and the prescribed minimum level of performance, as recited in independent Claim 1. Claim 25, while varying in scope from claim 1, recites similar subject matter. Examiner respectfully disagrees with this statement.  
Nguyen describes, in column 4, lines 11-26:
“The memory bus 118 connects the memory module 102 to the memory controller 104. The memory bus 118 includes data signals, command signals, and address signals. During normal operation of the system, the memory controller 104 receives a data request from a data requester (not shown), which can be a processor or an I/O device. In response to the data request, the memory controller 104 generates the corresponding memory command (read command or write command) to pass over the memory bus 118. For a read command, the address associated with the read operation can also be provided over the memory bus 118, and responsive data retrieved from the memory module 102 is returned over the data signals of the memory bus 118. For a write command, the memory controller 104 also provides the write data over the data signals of the memory bus 118 to write into the memory module 102.” [Emphasis added]
Nguyen clearly teaches a volatile memory device is operated responsive to requests from a central processing unit.
Nguyen further describes, in column 4 line 66 to column 5 line10:
“The runtime save process receives (at 202) a runtime command (e.g. runtime save command 122 in FIG. 1) to trigger a runtime data backup operation in the memory module 102. The runtime command is issued during a time window in which the system is idle (in other words, modules in the system are not actively accessing data in the memory module 102). Identifying these idle time windows allows the system to issue the runtime command to start the process of performing internal backup at the memory module 102. In examples where the volatile memory 108 is implemented with DRAMs, the idle time windows can also be referred to as asynchronous DRAM refresh (ADR) windows.” [Emphasis added]
	The cited passage describes that a runtime data backup operation is performed during DRAM refresh window.  It is clear to one with ordinary skill in the art to realize that the time between one DRAM refresh window to the next represents the period of time the DRAM can retain data without uncorrectable number of errors is refresh interval of the DRAM and seen as prescribed minimum level of performance.  Since the runtime data backup operation is running during DRAM refresh windows, there appears the refresh operation is no longer needed. 
Claims 1 and 25 maintain rejected for the reason set forth above. 

Claim 18
Applicant argues that none of the cited references discloses at least initiating a timer for the volatile memory device, wherein the initiating of the timer for the volatile memory device occurs responsive to a disabling of the refresh operations for the volatile memory device or occurs responsive to a loading of data within the volatile memory device, as recited in independent claim 18.  Examiner respectfully disagrees with this statement.
Nguyen describes, in FIG. 4 and column 7:7-17:
“FIG. 4 is a flow diagram of a process that can be performed by the system depicted in FIG. 3, for example. The control module 302 can monitor (at 402) for occurrence of one of any of multiple specified events. A first such event can be the passage of a specified amount of time since a last backup was performed in the memory module 102. In response to the first event, the control module 302 can trigger (at 404) a runtime backup in the memory module 102, even if the system is busy. The control module 302 can force the memory bus 118 to become idle to allow the backup in the memory module 102 to be performed.” [Emphasis added]
	The cited passage suggests the timer with specified amount of time is initiated and monitored during the latest backup.  The passage of the specified amount of time, or the expiration of timer will trigger a runtime backup of volatile memory.
Nguyen further describes, in column 4 line 66 to column 5 line10:
“The runtime save process receives (at 202) a runtime command (e.g. runtime save command 122 in FIG. 1) to trigger a runtime data backup operation in the memory module 102. The runtime command is issued during a time window in which the system is idle (in other words, modules in the system are not actively accessing data in the memory module 102). Identifying these idle time windows allows the system to issue the runtime command to start the process of performing internal backup at the memory module 102. In examples where the volatile memory 108 is implemented with DRAMs, the idle time windows can also be referred to as asynchronous DRAM refresh (ADR) windows.” [Emphasis added]
	The cited passage suggests the runtime data backup operation is running during DRAM refresh windows.  There appears the refresh operation is no longer needed, which means the refresh operation is disabled.  Besides, data backup operation clearly requires reading data from volatile memory and writing to nonvolatile memory.  The step of reading data from volatile memory is seen as loading of data [from memory cells to sense amplifiers] within the volatile memory.
Claim 18 maintains rejected for the reason set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 2, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824